Citation Nr: 1216526	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  11-07 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) based upon a need for aid and attendance or on housebound status.  

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran and the appellant

ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from August 1950 to March 1952.  He died of prostate cancer in April 2009.  The appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from February 2007 and May 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in Cleveland, Ohio and Denver, Colorado respectively.  Original jurisdiction in this case resides with the RO in Cleveland, Ohio.

Procedural history

SMC claim

Before the Veteran died, he perfected the above-listed appeal for SMC based on a need for regular aid and attendance or on housebound status.  In September 2008, Veterans Law Judge (VLJ) J. A. Markey held a hearing with the Veteran and his spouse regarding the SMC issue at the RO's offices in Cleveland, Ohio.  Subsequently, in a May 2009 decision, the Board remanded the Veteran's SMC claim to the agency of original jurisdiction (AOJ) for readjudication pending the outcome of an inextricably intertwined service-connection claim-namely, entitlement to service connection for paraplegia with loss of bladder function, status-post tumor excision, as secondary to the Veteran's service-connected residuals of gunshot wound.  See the Board's May 2009 decision, pages 2 and 3 [referring the paraplegia claim to the RO for appropriate action, and remanding the Veteran's SMC claim as inextricably intertwined with the outcome of the referred paraplegia claim].  

The Veteran died in April 2009, just prior to the Board's issuance of its May 2009 remand.  Because the Veteran's perfected appeal has yet to be dismissed based on the Veteran's death, the Board will do so herein.  As discussed in more detail in the REMAND section below, new regulations pertaining to substitution of a surviving spouse in claims pending at the time of a veteran's death may require that the AOJ readjudicate the SMC issue in compliance with the Board's May 2009 remand instructions.

Cause of death

As noted above, the Veteran died of prostate cancer in April 2009.  The Veteran's spouse filed applications for dependency and indemnity compensation (DIC) in June 2009 and November 2009, which included a claim for entitlement to service-connection for the cause of the Veteran's death under the provisions of 38 U.S.C.A. § 1310.  The RO denied this claim in the above-referenced May 2010 rating decision.  The appellant disagreed with the RO's determination, and perfected an appeal as to that issue.

In a July 2011 decision, the Board remanded the appellant's cause of death claim for additional evidentiary development.  After such was achieved, the Appeals Management Center (AMC) readjudicated the claim in a September 2011 supplemental statement of the case (SSOC).  

In January 2012, the Board solicited an expert medical opinion from a physician with the Veterans Health Administration (VHA) concerning the progression and etiology of the Veteran's fatal prostate cancer.  In March 2012, the Board received the requested VHA opinion.  The appellant was afforded an opportunity to submit additional evidence and argument in response to the expert opinion, and the appellant's representative did in fact file additional argument in support of the appellant's claim in an April 12, 2012 letter to the Board.  

The Veteran's claims file has been returned to the Board for further appellate review.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Remanded issues

The issues of whether the appellant is eligible for substitution in this case, and whether service connection is warranted for the cause of the Veteran's death are discussed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran died in April 2009.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of his claim of entitlement to SMC based on a need for aid and attendance or housebound status at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 

REASONS AND BASES FOR FINDING AND CONCLUSION

The record reflects that the Veteran passed away in April 2009, during the pendency of his perfected appeal for SMC.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A.            § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2011).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claims to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) [creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008].  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title . . . ."  

The Board will discuss the matter of substitution in more detail in the REMAND section below.




	(CONTINUED ON NEXT PAGE)
ORDER

The Veteran's claim of entitlement to SMC based on a need for aid and attendance or on housebound status is dismissed. 


REMAND

Substitution

As discussed above, the Board is dismissing the Veteran's appeal for SMC, as he has died.  The Board notes that the Veteran's wife filed a VA Form 21-534 in June 2009, approximately 2 months after the Veteran died.  She filed another Form 21-534 in November 2009.  Significantly, a VA Form 21-534 is accepted as both a claim for accrued benefits and a substitution request.  See Fast Letter 10-30 (Aug. 10, 2010) [if the original claimant dies on or after the date the appeal was certified and transferred to the Board, but before the Board issues a decision on the appeal, the Board will dismiss the appeal and return the file to the AOJ, and the AOJ will make a determination in the first instance regarding eligibility for substitution].  Crucially however, the AOJ has not made a determination as to the appellant's actual eligibility to substitute in the appeal.  Consequently, the proper course at this juncture is to remand the matter for further development on the issue of substitution.

Inextricably intertwined issues

As discussed by the Board in its May 2009 decision, the Veteran filed a service-connection claim for paraplegia with loss of bladder function, status-post tumor excision, as secondary to the Veteran's service-connected residuals of gunshot wound before he died.  Because the RO had not yet adjudicated that claim by the time the Veteran's appeal for SMC had reached the Board, the Board remanded the Veteran's SMC claim in May 2009, indicating that the SMC determination was inextricably intertwined with the outcome of the Veteran's service-connection claim for paraplegia.

Thus, at the time of the Veteran's death, two compensation claims were in fact pending before VA.  The RO erred in stating otherwise in its May 2010 rating decision.

This remand includes instructions for the RO to make a determination as to whether the appellant is eligible to be substituted for the Veteran in the adjudication of both of the claims that were pending at the time of his death.  If eligibility for substitution is found, the RO must adjudicate the issue of entitlement to service-connection for paraplegia, and readjudicate the issue of entitlement to SMC per the instructions of the Board's May 2009 remand, as if the appellant was standing in the shoes of the Veteran.  

The appellant's perfected cause of death claim is inextricably intertwined with the outcome of the RO's determination as to substitution, and any subsequent determination as to the merits of the pending service-connection claim for paraplegia.  In other words, if the appellant is eligible for substitution, and if service connection is granted for paraplegia, such may impact the appellant's cause of death claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues are inextricably intertwined if one claim could have significant impact on the other].  Action on the appellant's cause of death claim is therefore deferred.

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should adjudicate the issue of substitution in the first instance and determine if substitution of the appellant for the Veteran is proper.  The RO should refer to the appellant's June and November 2009 VA Form 21-534 as well as Fast Letter 10-30 (Aug. 10, 2010).

2.  If the request for substitution is denied, the RO should consider the appellant's June and November 2011 VA Form 21-534 as requests for accrued benefits, and should further adjudicate the issues of entitlement to service connection for paraplegia with loss of bladder function, status-post tumor excision, as secondary to the Veteran's service-connected residuals of gunshot wound, and entitlement to SMC based on a need for aid and attendance or on housebound status for accrued benefits purposes.  The appellant is advised that a timely notice of disagreement will be necessary to initiate an appeal to the Board as to the RO's substitution determination, or as to the RO's adjudication of these accrued benefits claims.  38 C.F.R. § 20.302(a) (2011).

3.  If the request for substitution is granted, the RO should adjudicate whether service connection is warranted for paraplegia with loss of bladder function, status-post tumor excision, as secondary to the Veteran's service-connected residuals of gunshot wound as it would if the Veteran were still alive, substituting the appellant for the Veteran as the claimant.  The appellant is again advised that a timely notice of disagreement will be necessary to initiate an appeal to the Board concerning this claim.       38 C.F.R. § 20.302(a) (2011).

After adjudicating the paraplegia claim, the RO should then readjudicate the pending claim for SMC based on a need for aid and attendance or on housebound status, per the instructions of the Board's May 2009 remand, also substituting the appellant for the Veteran as the claimant.  If the claim is denied, the RO should provide the appellant and her representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

4.  If the request for substitution is granted, the RO should also readjudicate the appellant's service-connection claim for the cause of the Veteran's death after making a determination as to the pending service-connection claim for paraplegia.  As above, if the cause of death claim is denied, the RO should provide the appellant and her representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


